          Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 1 of 18




UNITED STATES DISTRICT COURT
                                                                                             03/08/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
   LEVON ALEKSANIAN, individually, on                         :
   behalf of all others similarly situated, and as            :
   Class Representative, ET AL.,                              :       1:19-cv-10308 (ALC)
                                                              :
                                           Plaintiffs,        :       ORDER & OPINION
                                                              :
                     -against-                                :
                                                              :
   UBER TECHNOLOGIES INC., ET AL.,                            :
                                                              :
                                                              :
                                           Defendants.        :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

        Plaintiffs Levon Aleksanian, Sonam Lama, and Harjit Khatra (collectively, “Named

Plaintiffs”) bring this action individually, and on behalf of all others similarly situated (the

“Putative Class”), and as class representatives (collectively, “Plaintiffs”), against Defendants

Uber Technologies Inc., Uber Logistik, LLC and Uber USA LLC (collectively, “Uber” or

“Defendants”) asserting claims for breach of contract. Currently pending before the Court are

Uber’s motion to compel arbitration pursuant to the Federal Arbitration Act (“FAA”) and

Plaintiffs’ motion for discovery in connection with Uber’s motion to compel arbitration. For the

reasons discussed below, Plaintiffs’ motion for discovery is DENIED and Defendants’ motion to

compel arbitration is GRANTED. 1

                                       PROCEDURAL HISTORY

        Plaintiffs commenced this action on November 6, 2019. ECF No. 1 (“Compl.”). On May

1, 2020, Defendants filed a motion to compel arbitration pursuant to the FAA. ECF No. 19


1
 On March 2, 2021, Plaintiffs submitted a pre-motion conference letter in connection with a motion to amend their
complaint to assert NYLL claims. ECF No. 57. On March 4, 2021, Defendants responded to Plaintiffs’ letter. ECF
No. 59. Plaintiffs’ requests for a conference and leave to file a motion to amend their complaint are DENIED. As
          Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 2 of 18




(“Defs.’ Mot.”). Plaintiffs opposed Defendants’ motion to compel arbitration on July 3, 2020,

ECF No. 35 (“Pls.’ Opp.”), and Defendants replied on July 31, 2020, ECF No. 38 (“Defs.’

Reply”). On July 30, 2020, Plaintiffs filed a letter motion for leave to file a sur-reply or in the

alternative supplement their opposition to Defendants’ motion to compel arbitration, which this

Court granted on August 6, 2020. ECF Nos. 37, 40. Plaintiffs filed a supplemental memorandum

of law in opposition to Defendants’ motion to compel arbitration on August 12, 2020. ECF

No. 42. On September 8, 2020, Defendants filed a notice of supplemental authority in connection

with their motion to compel arbitration. ECF No. 46.

         The Court held a telephone status conference on August 18, 2020 wherein it ordered the

parties to brief a motion for limited discovery in connection with Defendants’ motion to compel

arbitration. Aug. 18, 2020 Minute Order. Plaintiffs filed their motion for discovery on September

1, 2020, ECF No. 43 (“Pls.’ Mot.”), Defendants opposed the motion on September 15, 2020,

ECF No. 47 (“Defs.’ Opp.”), and Plaintiffs filed a reply on September 22, 2020, ECF No. 48

(“Pls.’ Reply”). On February 5, 2021, Plaintiffs filed a letter motion for leave to file

supplemental authority relevant to both motions before the Court, ECF No. 49, which this Court

granted on February 8, 2021, ECF No. 50. Plaintiffs filed the supplemental authority on February

9, 2021. ECF No. 51. On February 11, 2021, Defendants filed a letter motion for leave to file

notice of supplemental authority in support of their motion to compel arbitration, ECF No. 52,

which this Court granted on February 12, 2021, ECF No. 53. Defendants filed the supplemental




will be discussed in the opinion below, Plaintiff is required to arbitrate claims arising out of the Agreement,
including NYLL claims. Thus, any amendment to the complaint would be futile. See Oguejiofo v. Open Text Corp.,
No. 09-cv-1278, 2010 WL 1904022, at *3 (S.D.N.Y. May 10, 2010) (“Since the arbitration clause applies to this
dispute, the court lacks subject matter jurisdiction over [plaintiff’s] claim and any amendment by [plaintiff] would
be futile.”); see also Kutluca v. PQ New York Inc., 266 F. Supp. 3d 691, 704-705 (S.D.N.Y. 2017). The Clerk of
Court is directed to terminate ECF No. 57.


                                                         2
           Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 3 of 18




authority on February 16, 2021. ECF No. 54.2 Both motions currently before the Court are

deemed fully briefed. After careful consideration, Plaintiffs’ motion for discovery is DENIED

and Defendants’ motion to compel arbitration is GRANTED.

                                                BACKGROUND3

         Uber is a “vendor of transportation services” who contracts with drivers that operate

Black Car vehicles affiliated with bases owned by Uber and licensed by the New York City Taxi

Limousine Commission. Compl. ¶¶ 47-52. The Uber smartphone application (“Uber app”)

allows riders to request these drivers through Uber’s “centralized dispatch network.” Id. ¶ 51.

Named Plaintiffs are “present and former drivers who contracted with Uber to drive Black Cars

as part of Uber’s New York City fleet and who did not opt out of arbitration.” Id. ¶ 2.

         A. Agreement and Arbitration Provision

         Named Plaintiffs are parties to a Software License Agreement (“SLA”) and/or

Technology Services Agreement (“TSA”) (collectively, the “Agreement”).4 As relevant here, the

Agreement has a notice on the first page that it contains an Arbitration Provision:


2
  On March 2, 2021, Plaintiffs filed a letter motion for leave to file additional supplemental authority relevant to
both motions before the Court. ECF No. 58. This request is GRANTED. The Court has considered this authority in
the below decision and Plaintiff need not file it separately. The Clerk of Court is directed to terminate ECF No. 58.
3
  The following background is drawn from Plaintiffs’ complaint (“Compl.”), ECF No. 1, and the agreements
between the parties containing the arbitration provisions at issue. While these agreements are not included or
attached to Plaintiffs’ complaint, “[a] complaint is deemed to include . . . materials incorporated in it by reference,
and documents that, although not incorporated by reference, are ‘integral’ to the complaint.” Sira v. Morton, 380
F.3d 57, 67 (2d Cir. 2004) (internal citations omitted). Plaintiffs reference these agreements in their complaint
several times. See, e.g., Compl. ¶¶ 91, 97-101, 106-113. While Plaintiffs do not cite to or attach these agreements to
their complaint, these agreements are “integral” to the complaint. See Perry v. N.Y. Law Sch., No. 03-cv-9221, 2004
WL 1698622, at *2 n.3 (S.D.N.Y. July 28, 2004) (citing Schnall v. Marine Midland Bank, 225 F.3d 263, 266 (2d
Cir. 2000)) (finding arbitration agreement integral to the complaint on a motion to compel arbitration).
4
  Named Plaintiffs allege that they are parties to multiple agreements, including the SLA and TSA. Plaintiff
Aleksanian accepted Uber’s Software License (and Online Services) Agreement dated June 21, 2014. Gordon
Decl., Ex. A (“SLA”); see also Compl. ¶ 24. Plaintiffs Lama and Khatra last accepted the UBER USA, LLC
Technology Services Agreement dated December 11, 2015. Gordon Decl., Ex. D (“TSA”); see also Compl. ¶¶ 31,
40. In addition to these agreements, Plaintiffs allege that Mr. Aleksanian accepted agreements dated November 10,
2014 and April 3, 2015 (Gordon Decl., Ex. C), Compl. ¶ 24; Plaintiff Lama accepted an agreement dated April 3,
2015, id. ¶ 31; and Plaintiff Khatra accepted agreements dated July 2013, June 2014, November 10, 2014 and April
3, 2015, id. ¶ 40. Plaintiffs have noted some differences between the agreements; however, it appears that the
agreements are substantially similar in regard to the relevant provisions for the purposes of this opinion.


                                                           3
          Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 4 of 18




        PLEASE REVIEW THE ARBITRATION PROVISION SET FORTH BELOW IN
        SECTION 14.3 CAREFULLY, AS IT WILL REQUIRE YOU TO RESOLVE
        DISPUTES WITH UBER ON AN INDIVIDUAL BASIS THROUGH FINAL AND
        BINDING ARBITRATION UNLESS YOU CHOOSE TO OPT OUT OF THE
        ARBITRATION PROVISION. . . IF YOU DO NOT WISH TO BE SUBJECT TO
        ARBITRATION, YOU MAY OPT OUT OF THE ARBITRATION PROVISION
        BY FOLLOWING THE INSTRUCTIONS PROVIDED IN SECTION 14.3
        BELOW.

SLA at 1; see also TSA at 1.5 The Arbitration Provision provides:

        Except as it otherwise provides, this Arbitration Provision is intended to apply to
        the resolution of disputes that otherwise would be resolved in a court of law or
        before a forum other than arbitration. This Arbitration Provision requires all such
        disputes to be resolved only by an arbitrator through final and binding arbitration
        on an individual basis only and not by way of court or jury trial, or by way of class,
        collective or representative action.

        Such disputes include without limitation disputes arising out of or relating to
        interpretation or application of this Arbitration Provision, including the enforceability,
        revocability or validity of the Arbitration Provision or any portion of the Arbitration
        Provision. All such matters shall be decided by an Arbitrator and not by a court or judge.

        Except as it otherwise provides, this Arbitration Provision also applies, without
        limitation, to disputes arising out of or related to this Agreement and disputes arising out
        of or related to Your relationship with Uber, including termination of the relationship.

SLA § 14.3; see also TSA § 15.3.

        Named Plaintiffs admit that they are parties to the Agreements and that they did not opt

out of the Arbitration Provision. Compl. ¶¶ 24, 31, 40.

        B. Alleged Interstate Commerce

        Plaintiffs allege that they were “expected to and regularly did transport passengers across

state lines while working as [] Uber driver[s],” id. ¶¶ 25, 32, 41; see also id. ¶¶ 88-89 (“All

Named Plaintiffs and Putative Class members were required to perform interstate trips . . . [and]

did in fact perform interstate trips.”), and that:



5
 The TSA is substantially the same as the SLA in regard to the provisions related to arbitration, with some minor
differences not relevant here.


                                                         4
         Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 5 of 18




    • “4.36% of the trips Aleksanian performed for Uber involved transporting a passenger
       across state lines. These interstate trips accounted for 10.12% of the total sales volume of
       Uber trips provided by Mr. Aleksanian,” id. ¶ 27;

    •   “During [an] eight-week period from January 4, 2016 to February 22, 2016, 7.55% of the
        number of trips Lama performed for Uber involved transporting passengers across state
        lines. During the same time period, these interstate trips accounted for 19.78% of the
        total stated cost of rides Lama provided,” id. ¶¶ 35-36;

    •   “[O]n information and belief, given [Khatra’s] long history with Uber, his percentage of
        interstate trips is similar to other Named Plaintiffs and the putative class as a whole,” id.
        ¶ 43.

        Plaintiffs also allege that “Uber’s New York City business model is structured to provide

not only transportation within New York City and New York State, but interstate transportation

as well” and that “Uber’s policies contemplate the regular performance of interstate

transportation work by its drivers.” Id. ¶ 76. In support of these allegations, Plaintiffs cite to

multiple Uber policies and actions including:

    •   The imposition of a $20 surcharge on all trips between NYC and New Jersey, id. ¶ 77;

    •   The advertising of flat rates for trips between Manhattan and Newark International
        Airport, id. ¶ 78;

    •   Policies stating that trips originating in New York City may last as long as four hours;
        more specifically that passengers may choose any destination within four hours of their
        pick-up location, and thus New York City-based Uber drivers may be dispatched to
        locations in New Jersey, Connecticut, Pennsylvania, Rhode Island, Massachusetts,
        Vermont, Delaware, or Maryland, id. ¶¶ 80-82;

    •   The maintenance of a “deactivation policy that stated that drivers’ accounts could be
        permanently deactivated for excessive cancellation rates,” making it so that “no driver
        had the option to exclude performing interstate trips,” since it was not possible to
        determine the passenger’s destination until after the passenger had entered the vehicle,
        and refusal to accept rides after learning of the passenger’s destination counted as
        cancellations, id. ¶¶ 83-85;

    •   “The Uber app is programmed to anticipate interstate trips and makes pricing adjustments
        when it recognizes an interstate trip,” id. ¶ 86.




                                                   5
          Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 6 of 18




        C. Alleged Breach of Contract Claims

        Plaintiffs allege that Uber breached the Agreement to which they are a party by

(1) deducting sales tax and a BCF surcharge from driver’s earnings, as opposed to solely

deducting Uber’s fee per ride; and (2) engaging in an “Upfront Pricing” scheme.

        The Agreement defines “Fare” as “the amount (including applicable taxes and fees) that

the [contracting driver] is entitled to charge the User for the Ride . . .” Id. ¶ 97; see also id.

¶¶ 106, 109-110. The Agreement also required drivers pay Uber a “Fee” per ride. Id. ¶¶ 99, 111.

This Fee would be deducted from the Fares earned by the drivers, and “the remainder of the

Fare” would be remitted to the driver. Id. ¶¶ 101-102.6 According to Plaintiffs, nothing in these

contracts “empower[ed] Uber . . . to remove any additional amounts from the fare.” Id. ¶ 103; see

also id. ¶¶ 117-18. “Yet, at all times while these agreements were in force, Uber . . . collected the

entire Fare from passengers, and remitted to drivers the Fare minus Uber’s Fee, and additionally,

minus amounts represented as sales tax and the BCF surcharge.” Id. ¶ 104; see also id. ¶ 119.

        Plaintiffs also allege that Uber engaged in an Upfront Pricing scheme “whereby the

customer received a fare quote in advance of the trip,” whereas drivers “continued to receive a

fare based on the base charge, plus time, plus distance formula.” Id. ¶ 124. “[T]he Upfront Price

quoted to customers was often greater . . . [however], Uber retained the excess without sharing

such monies with drivers.” Id. ¶ 127. “Uber’s failure to pass on to the driver the fare charged to

the passenger minus its service fee is a violation of the contract.” Id. ¶ 131.

        Plaintiffs commenced this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf two putative classes: (1) Uber drivers seeking to recover


6
  In the November 2014, April 2015 and December 2015 agreements, Uber agreed to remit to drivers “the Fare less
the applicable Service Fee; (b) the Tolls; and (c) depending on the region, certain taxes and ancillary fees.” Id.
¶¶ 112-13. However, “Uber did not remit tax to [NYC] drivers . . . as New York law requires dispatching Black Car
bases to collect and remit tax.” Id. ¶ 116.


                                                        6
           Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 7 of 18




damages resulting from Uber’s alleged unlawful deduction of a sales tax and BCF surcharge

from driver’s earnings, id. ¶ 136, and (2) Uber drivers seeking to recover damages resulting from

Uber “calculating driver earnings on an amount less than the actual customer fare, according to

their Upfront Pricing system,” id. ¶ 146.

                                      STANDARD OF REVIEW

          The FAA provides that “‘[a] written provision in . . . a contract . . . to settle by arbitration

a controversy thereafter arising out of [the] contract . . . shall be valid, irrevocable, and

enforceable.’” See Nicosia v. Amazon.com, Inc., 834 F.3d 220, 228 (2d Cir. 2016) (quoting

9 U.S.C. § 2). The FAA establishes “a liberal federal policy favoring arbitration agreements,

notwithstanding any state substantive or procedural policies to the contrary.” Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983), superseded on other grounds by

statute, 9 U.S.C. § 16(b); see also Epic Sys. Corp. v. Lewis, --- U.S. ---, 138 S. Ct. 1612, 1621

(2018).

          If the existence of the arbitration agreement itself it not at issue and the dispute is

within the scope of the arbitration agreement, courts must “direct[] the parties to proceed to

arbitration in accordance with the terms of the agreement.” 9 U.S.C. § 4; see also AT&T Mobility

LLC v. Concepcion, 563 U.S. 333, 344 (2011). In deciding whether claims are subject to

arbitration, the Court must determine (1) whether the parties entered into a valid agreement to

arbitrate and (2) whether the claim falls within the scope of the agreement. In re Am. Express

Fin. Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011) (citing ACE Capital Re Overseas Ltd.

v. Cent. United Life Ins. Co., 307 F.3d 24, 28 (2d Cir. 2002)).

          “In a typical motion to compel arbitration, the Court would apply a standard similar to

that of a summary judgment motion . . . and some discovery may be allowable or necessary.”




                                                     7
         Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 8 of 18




Lismore v. Societe Generale Energy Corp., No. 11-cv-6705, 2012 WL 3577833, at *1 (S.D.N.Y.

Aug. 17, 2012) (citing DuBois v. Macy’s East Inc., 338 F. App’x 32, 33 (2d Cir. 2009)).

However, “where the issue of whether the residual clause of § 1 of the FAA applies arises in a

motion to compel arbitration, the motion to dismiss standard applies if the complaint and

incorporated documents provide a sufficient factual basis for deciding the issue.” Singh v. Uber

Techs. Inc., 939 F.3d 210, 218 (3d Cir. 2019); see also Moss v. BMO Harris Bank, N.A., 24

F. Supp. 3d 281, 285 (E.D.N.Y. 2014) (“[W]hen a court considers the motion to compel before

discovery has taken place, and in the context of a motion to dismiss, it treats the allegations in

plaintiffs’ complaint as true.” (internal citations omitted)); Moses, 460 U.S. at 22 (noting

“Congress’s clear intent, in the Arbitration Act, to move the parties to an arbitrable dispute out of

court and into arbitration as quickly and easily as possible . . . with only restricted inquiry into

factual issues.”). If the documents do not suffice or if “plaintiff responds to the motion with

additional facts that place the issue in dispute, the parties should be entitled to discovery on the

question of arbitrability before a court entertains further briefing.” Singh, 939 F.3d at 218

(internal citations and quotation marks omitted).

                                           DISCUSSION

       The core issue in this dispute is whether Defendants can compel arbitration of Plaintiffs’

claims pursuant to the terms of the Agreement, and more specifically, whether Plaintiffs belong

to a class of workers “engaged in interstate commerce” such that they are exempt from the FAA

pursuant to § 1. Plaintiffs have filed a motion for discovery in connection with Defendants’

motion to compel arbitration, seeking information on interstate trips and trips to

airports/transportation hubs. Pls.’ Mot. at 2. Because the Court concludes that this issue can be

decided on the face of the complaint, the Court denies Plaintiffs’ motion for discovery. The




                                                   8
         Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 9 of 18




Court also concludes that Uber drivers do not belong to a class of workers “engaged in interstate

commerce.” Thus, Plaintiffs are not exempt from the FAA pursuant to § 1. Lastly, the Court

concludes that the parties entered into a valid agreement to arbitrate and that Plaintiffs’ claims

fall within the scope of that agreement. Therefore, the Court hereby grants Defendants’ motion to

compel arbitration.

I.     Plaintiffs Are Not Entitled to Discovery on Issue of Whether Plaintiffs Are in a Class
       of Workers Engaged in Interstate Commerce

       In their motion for discovery, Plaintiffs seek information on interstate trips and trips to

airports/transportation hubs, which Plaintiffs assert is relevant to deciding the issue of whether

Plaintiffs belong to a class of workers “engaged in interstate commerce.” Pls.’ Mot. at 2. Because

the Court concludes that this issue can be decided on the face of the complaint, the Court denies

Plaintiffs’ motion for discovery. See Singh, 939 F.3d at 218.

II.    Plaintiffs Are Not Exempt from the FAA Pursuant to § 1

       The FAA was originally enacted in 1925 in order to “reverse the longstanding judicial

hostility to arbitration agreements that had existed at English common law and had been adopted

by American courts.” Kowalewski v. Samandarov, 590 F. Supp. 2d 477, 480 (S.D.N.Y. 2008)

(quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991)) (internal quotation

marks omitted). It provides that “[a] written provision in any . . . contract evidencing a

transaction involving commerce to settle by arbitration a controversy thereafter arising out of

such contract or transaction, . . . shall be valid, irrevocable, and enforceable.” 9 U.S.C. § 2. And,

Sections 3 and 4 of the FAA “often require a court to stay litigation and compel arbitration

‘accord[ing to] the terms’ of the parties’ agreement.” New Prime Inc. v. Oliveira, --- U.S. ---,

139 S. Ct. 532, 537 (2019); see also 9 U.S.C. §§ 3, 4. However, the Supreme Court has held that

a court should first decide whether § 1 applies before ordering arbitration. New Prime, 139 S. Ct.



                                                  9
        Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 10 of 18




at 537. Section 1 provides that “nothing” in the FAA “shall apply to contracts of employment of

seamen, railroad employees, or any other class of workers engaged in foreign or interstate

commerce.” 9 U.S.C. § 1.

       A. Plaintiffs Do Not Belong to a Class of Workers “Engaged in Interstate
          Commerce”

       Contrary to Plaintiffs’ assertions, Plaintiffs do not belong to “any other class of workers

engaged in . . . interstate commerce.” 9 U.S.C. § 1. In Circuit City Stores, Inc. v. Adams, the

Supreme Court applied the maxim of ejusdem generis to hold that “any other class of workers”

was limited to transportation workers. 532 U.S. 105, 114-15, 119 (2001). The statutory canon of

ejusdem generis provides that “[w]here general words follow specific words in a statutory

enumeration, the general words are construed to embrace only objects similar in nature to those

objects enumerated by the preceding specific words.” Id. at 114-15 (internal citations and

quotation marks omitted). The Supreme Court reasoned that adopting the Ninth Circuit’s view

that § 1 exempted all employment contracts falling within the authority of § 2 would “fail[] to

give independent effect to the statute’s enumeration of the specific categories of workers”

preceding the residual clause. Id. at 114. They also explained that the phrases “in commerce” and

“engaged in commerce” (used in § 1) “are understood to have a more limited reach” than

“involving commerce” or “affecting commerce” (used in § 2), and therefore it would not make

sense for § 1 to exempt all employment contracts falling within the authority of § 2. Id. at 115-

119. The Supreme Court emphasized that the § 1 exclusion provision should “be afforded a

narrow construction,” given the placement of the phrase “engaged in commerce” and the FAA’s

purpose of “overcom[ing] judicial hostility to arbitration.” Id. at 118.

       While it is clear that the residual clause is only applicable to transportation workers, it is

less clear what kinds of transportation workers are exempt pursuant to § 1. While the Second



                                                 10
        Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 11 of 18




Circuit has not addressed the issue, several other Circuits have recently issued opinions offering

some guidance. See Wallace v. Grubhub Holdings, Inc., 970 F.3d 798 (7th Cir. 2020); Waithaka

v. Amazon.com, Inc., 966 F.3d 10 (1st Cir. 2020), petition for cert. filed, 20-1077 (Feb. 08,

2021); Singh v. Uber Techs. Inc., 939 F.3d 210 (3d Cir. 2019); In re Grice, 974 F.3d 950 (9th

Cir. 2020); Rittman v. Amazon.com, Inc., 971 F.3d 904 (9th Cir. 2020).

       “[I]n determining whether the exemption applies, the question is ‘not whether the

individual worker actually engaged in interstate commerce, but whether the class of workers to

which the complaining worker belonged engaged in interstate commerce.’” Wallace, 970 F.3d at

800 (quoting Bacashihua v. U.S. Postal Serv., 859 F.2d 402, 405 (6th Cir. 1988)) (emphasis in

original); see also Rogers v. Lyft, Inc., 452 F. Supp. 3d 904, 915 (N.D. Cal. 2020) (“The

plaintiffs’ personal exploits are relevant only to the extent they indicate the activities performed

by the overall class.”), appeals docketed, 20-15689 (9th Cir. Apr. 16, 2020), 20-15700 (9th Cir.

Apr. 17, 2020). The member of the class does not necessarily need to “engage in interstate

commerce” or cross state lines to qualify for the exemption. See Wallace, 970 F.3d at 800; see

also Waithaka, 966 F.3d at 26 (holding that “last-mile delivery workers who haul goods on the

final legs of interstate journeys are transportation workers ‘engaged in . . . interstate commerce,’

regardless of whether the workers themselves physically cross state lines”); see also Rittman v.

Amazon.com, Inc., 971 F.3d 904, 915 (9th Cir. 2020) (concluding that “§ 1 exempts

transportation workers who are engaged in the movement of goods in interstate commerce, even

if they do not cross state lines”), cert. denied, No. 20-622, 2021 WL 666403 (Feb. 22, 2021).

“By the same token, someone whose occupation is not defined by its engagement in interstate

commerce does not qualify for the exemption just because [he] occasionally performs that kind




                                                 11
        Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 12 of 18




of work.” Wallace, 970 F.3d at 800 (citing Hill v. Rent-A-Center, 398 F.3d 1286, 1289-90 (11th

Cir. 2005)).

       The next question is what it means to be “engaged in interstate commerce.” Courts have

previously recognized that “there is no[] clear definition or consensus of what constitutes a

‘transportation worker’ who is ‘engaged in interstate commerce,’” Heller v. Rasier, LLC, No.

17-cv-8545, 2020 WL 413243, at *6 (C.D. Cal. Jan. 7, 2020), and that there is “a gap in the case

law . . . between cases in which no member of a class transported goods or services across a state

line and cases in which all members of a class did so,” Sienkaniec v. Uber Techs., Inc., 401

F. Supp. 3d 870, 872 (D. Minn. 2019) (emphasis in original). However, the recent cases out of

the First, Third, Seventh and Ninth Circuits are helpful in determining what constitutes a

“transportation worker” who is engaged in “interstate commerce.” In Wallace, the Seventh

Circuit held that “[t]o show that they fall within this exception, the plaintiffs had to demonstrate

that the interstate movement of goods is a central part of the job description of the class of

workers to which they belong.” Wallace, 970 F.3d at 803 (emphasis added) (finding that

Grubhub food delivery drivers were not exempt from the FAA pursuant to § 1).

       The recent cases out of the First, Third and Ninth Circuit support rather than contradict

the holding of the Seventh Circuit. The issue in Waithaka was whether Amazon last-mile

delivery workers who never crossed state lines belonged to a class of workers who “engaged in

interstate commerce.” Waithaka, 966 F.3d 10. The First Circuit held that “[b]y virtue of their

work transporting goods or people ‘within the flow of interstate commerce,’ Waithaka and other

AmFlex workers are ‘a class of workers engaged in . . . interstate commerce.’” Id. at 26 (internal

citations omitted); see also Rittman, 971 F.3d 904 (reaching the same conclusion as the First

Circuit through similar reasoning). In coming to that conclusion, the First Circuit reasoned that




                                                 12
          Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 13 of 18




“[t]he nature of the business for which a class of workers perform their activities must inform

[the] assessment [of whether a class of workers is engaged in interstate commerce].” Id. at 22.

The Ninth Circuit agreed with this reasoning in In re Grice and Rittman, approvingly quoting

this exact same language from Waithaka. In re Grice, 974 F.3d at 956 (denying writ of

mandamus because district court had not committed clear error in referring petitioner’s case

against Uber to arbitration); Rittman, 971 F.3d at 917-18. And, in Singh, the Third Circuit

instructed that on remand, the district court might consider “information regarding the industry in

which the class of workers is engaged” and “information regarding the work performed by those

workers,” among other factors, to determine whether a class of workers is “engaged in interstate

commerce.” Singh, 939 F.3d at 227-28.

         Applying the standard from the Seventh Circuit, the Court holds that Plaintiffs do not

belong to a class of workers “engaged in interstate commerce.”7 As the court in Rogers v. Lyft

observed,

         [t]heir work predominantly entails intrastate trips, an activity that undoubtedly affects
         interstate commerce but is not interstate commerce itself. . . . [T]he company is in the
         general business of giving people rides, not the particular business of offering interstate
         transportation to passengers. Interstate trips that occur by happenstance of geography do
         not alter the intrastate function performed by the class of workers.

Rogers, at 452 F. Supp. 3d at 916 (citing Hill, 398 F.3d at 1290). Nothing in Plaintiffs’ pleadings

suggests otherwise.

         In arguing that the exemption applies, Plaintiffs try to frame the class of workers as “New

York City Uber drivers.” See, e.g., Pl. Opp. at 12. There is no basis for defining the class so

narrowly—in fact the majority of cases involving Uber or Lyft define the class as “Uber drivers”


7
  Both sides are in agreement that Plaintiffs are transportation workers. See, e.g., Pls.’ Opp. at 12. Plaintiffs assert
that the fact that Uber admits this “clearly brings Plaintiffs and the putative class within the ambit of the residual
clause as defined in Circuit City . . . .” Pls.’ Opp. at 23. This is plainly wrong. Circuit City held that §1 exempts
transportation workers engaged in interstate commerce, not all transportation workers.


                                                           13
        Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 14 of 18




or “Lyft drivers.” See, e.g., Rogers, 452 F. Supp. 3d at 916 (“Lyft drivers, as a class, are not

engaged in interstate commerce.”); Singh, 939 F.3d at 225 (“Uber has never framed the issue as

whether § 1 extends to Uber drivers specifically.”); cf. Sienkaniec, 401 F. Supp. 3d at 872

(requesting information regarding “the total number of Uber trips that originate in Minnesota,

and the number of such trips that cross state lines; and . . . the total number of Uber drivers in

Minnesota, and the number of such drivers who have transported a passenger across state lines,”

but also requesting the same information on a nationwide basis).

       Plaintiffs also assert that they “routinely transported passengers across state lines while

performing services for Uber,” see Pls.’ Opp. at 14 (citing Compl. ¶¶ 25, 32, and 41), and cite to

their individual drivers’ ride statistics as proof that they belong to a class of workers engaged in

interstate commerce. See, e.g., Pls.’ Opp. 16 (“Plaintiff Aleksanian received more than 10% of

his income from interstate trips;” “Plaintiff Lama . . . received almost 20% of his income for the

eight-week period in early 2016 from interstate trips.”). However, these statistics are not

dispositive as the central inquiry is whether the class of workers engaged in interstate commerce.

       Plaintiffs also argue that they belong to a class engaged in interstate commerce because

“a sizeable portion of their trips . . . include connecting passengers to other forms of interstate

transportation.” Pls.’ Opp. at 18. However, Plaintiffs’ alleged “role in connecting passengers to

international and interstate transportation hubs,” id., does not support a finding that Uber drivers

as a class engaged in interstate commerce. “It would be one thing if [Uber’s] focus were the

service of transporting people to and from airports . . . . But [Uber] is, in essence, a

technologically advanced taxicab company, allowing people to ‘hail’ rides from its drivers from

pretty much anywhere to pretty much anywhere.” Rogers, 452 F. Supp. 3d at 916.




                                                  14
        Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 15 of 18




       The Court disagrees with Plaintiffs’ assertion that the Supreme Court’s decision in United

States v. Yellow Cab Co., 332 U.S. 218 (1947), overruled on other grounds by Copperweld Corp.

v. Indep. Tube Corp., 467 U.S. 752 (1984), is “limited to its facts” and that it does not weigh

against finding that Uber drivers as a class were engaged in interstate commerce. Pls.’ Opp. at

19. Yellow Cab involved claims against taxicab companies by the federal government for anti-

trust violations for conspiring to limit the number of taxicabs that could operate in Chicago

overall. The Court held that this alleged conspiracy did not involve the stream of interstate

commerce and thus did not implicate federal antitrust laws:

       None of [the taxicab companies] serves only railroad passengers, all of them being
       required to serve “every person” within the limits of Chicago. They have no contractual
       or other arrangement with the interstate railroads. Nor are their fares paid or collected as
       part of the railroad fares. In short, their relationship to interstate transit is only casual and
       incidental. . . . [W]hen local taxicabs merely convey interstate train passengers between
       their homes and the railroad station in the normal course of their independent local
       service, that service is not an integral part of interstate transportation.

Yellow Cab, 332 U.S. at 231, 233. This reasoning is just as applicable here— the “relationship to

interstate transit [of the class of workers to which Plaintiffs belong] is only casual and

incidental.” Id. at 231. Plaintiffs’ citation to Papetti v. Compagnie Nationale Air Fr., No.

97-cv-2921, 1998 WL 667932 (E.D.N.Y. Aug. 14, 1998), aff’d, 225 F.3d 646 (2d Cir. 2000),

does not support Plaintiffs’ argument either. In Papetti, the Court held that a plaintiff who

“worked as a [sic] air cargo agent physically moving freight, which eventually made its way to

various destinations throughout the United States and the world” was exempt from the FAA

pursuant to § 1. Id. at *2. In that case, “interstate movement of goods [was] a central part of the

job description of the class of workers to which [plaintiff] belong[ed].” Wallace, 970 F.3d at 803.

       Plaintiffs also cite to multiple Uber policies and actions that they contend show that

Plaintiffs belong to a class of workers engaged in interstate commerce, such as the fact that Uber




                                                  15
        Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 16 of 18




advertised flat rates for trips between Manhattan and Newark International Airport, Compl. ¶ 78,

or that Uber imposed a $20 surcharge on all trips between NYC and New Jersey, id. ¶ 77. See

also id. ¶¶ 80-86. However, just because Uber is set up to handle the occasional interstate trip

does not mean that “interstate movement of goods is a central part of the job description of the

class of workers to which [Plaintiffs] belong.” See Wallace, 970 F.3d at 800, 803 (“[S]omeone

whose occupation is not defined by its engagement in interstate commerce does not qualify for

the exemption just because [he] occasionally performs that kind of work.”).

       Plaintiffs’ attempt to support their argument by asserting that Uber drivers provide more

interstate trips than national bus lines, such as Greyhound, fares no better. Pls.’ Opp. at 16-17.

Unlike Plaintiffs, interstate movement of people is a central part of the job description of the

class of workers to which Greyhound drivers belong. See Amalgamated Ass’n of St. Elec. Ry. &

Motor Coach Emps. of Am., Local Div. 1210 v. Pa. Greyhound Lines, 192 F.2d 310, 313 (3d Cir.

1951) (holding that a collective bargaining agreement between a union and bus line employees

qualified as a contract of employment of a class of workers engaged in interstate commerce). The

maxim of ejusdem generis supports our conclusion, as Greyhound drivers are much more akin to

seamen and railroad employees than Uber drivers. See Waithaka, 966 F.3d at 17 (“[T]he residual

clause must be interpreted in light of the specifically enumerated categories of workers that

directly precede it, consistent with the ejusdem generis canon of statutory construction.”).

       Because the Court finds that Plaintiffs do not belong to a class of workers engaged in

interstate commerce, we do not reach the questions of whether the Agreement is a contract of

employment or whether transportation workers who are in the business of transporting

passengers as opposed to goods can qualify for an exemption from the FAA pursuant to § 1.




                                                 16
          Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 17 of 18




III.     The Parties Entered Into a Valid Agreement to Arbitrate and Plaintiffs’ Claims Fall
         Within the Scope of That Agreement

         In determining whether claims are subject to arbitration, courts in this Circuit consider

“(1) whether the parties have entered into a valid agreement to arbitrate, and if so, (2) whether

the dispute at issue comes within the scope of the arbitration agreement.” In re Am. Express Fin.

Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011) (citing ACE Capital Re Overseas Ltd. v.

Cent. United Life Ins. Co., 307 F.3d 24, 28 (2d Cir. 2002)). If these two conditions are met, the

FAA “mandates that district courts shall direct the parties to proceed to arbitration.” Dean Witter

Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985); see also 9 U.S.C. § 4. When determining

whether the parties have entered a valid agreement to arbitrate, “courts should apply ordinary

state-law principles that govern the formation of contracts,” and evaluate the allegations “to

determine whether they raise a genuine issue of material fact.” Sacchi v. Verizon Online LLC,

No. 14-cv-423, 2015 WL 765940, at *4 (S.D.N.Y. Feb. 23, 2015) (internal citations and

quotation marks omitted). Plaintiffs do not dispute that they accepted the Agreement which

included the Arbitration Provision and that they did not opt out of the Arbitration Provision.

Compl. ¶¶ 24, 31, 40. They also do not dispute that their claims against Defendants fall within

the scope of the Arbitration Provision, which covers “disputes arising out of or related to this

Agreement and disputes arising out of or related to [Plaintiffs’] relationship with Uber.” SLA

§ 14.3; TSA § 15.3.8




8
 The SLA and TSA also specifically provide that the Arbitration Provision “also applies, without limitation, to
disputes regarding any city, county, state or federal wage-hour law . . . and state statutes, if any, addressing the same
or similar subject matters, and all other similar federal and state statutory and common law claims.” SLA § 14.3;
TSA § 15.3. This clearly covers the NYLL claims that Plaintiffs seek to assert in an Amended Complaint.


                                                           17
        Case 1:19-cv-10308-ALC Document 60 Filed 03/08/21 Page 18 of 18




       Because the parties entered into a valid agreement to arbitrate and the dispute comes

within the scope of the arbitration agreement, the Court hereby GRANTS Defendants’ motion to

compel arbitration and ORDERS that the parties proceed to arbitration.

                                         CONCLUSION

       For the reasons herein, Plaintiffs’ motion for discovery is DENIED and Defendants’

motion to compel arbitration is GRANTED. The case is hereby DISMISSED. See Benzemann v.

Citibank, N.A., 622 F. App’x 16, 18 (2d Cir. 2015) (summary order) (concluding that outright

dismissal, as opposed to stay, is appropriate where none of the parties had requested a stay), cert.

denied, 137 S. Ct. 618 (2017).

SO ORDERED.

Dated: March 8, 2021                                 ___________________________________
       New York, New York                                 ANDREW L. CARTER, JR.
                                                           United States District Judge




                                                18
